Citation Nr: 1028925	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to the service-connected pes 
planus valgus with calcaneal fat pad syndrome.

2.  Entitlement to service connection for a bilateral shin 
disorder, to include as secondary to the service-connected pes 
planus valgus with calcaneal fat pad syndrome.

3.  Entitlement to service connection a bilateral knee disorder, 
to include as secondary to the service-connected pes planus 
valgus with calcaneal fat pad syndrome.

4.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the service-connected pes 
planus valgus with calcaneal fat pad syndrome.

5.  Entitlement to service connection for a low back disorder, to 
include as secondary to the service-connected pes planus valgus 
with calcaneal fat pad syndrome.

6.  Entitlement to service connection for hemorrhoids, to include 
as secondary to the service-connected pes planus valgus with 
calcaneal fat pad syndrome.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
1984.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 rating decision issued by the 
RO.  The Board remanded the issues on appeal in April 2007 and 
May 2009 for further development of the record.


FINDINGS OF FACT

1.  Current bilateral ankle disorder did not have an onset in 
service; and is not otherwise causally or etiologically related 
to the service-connected pes planus valgus with calcaneal fat pad 
syndrome.

2.  Current shin disorder did not have an onset in service; and 
is not otherwise causally or etiologically related to the 
service-connected pes planus valgus with calcaneal fat pad 
syndrome.


3.  A bilateral knee disorder was not present in service, and is 
not causally or etiologically related to the service-connected 
pes planus valgus with calcaneal fat pad syndrome.

4.  A bilateral hip disorder was not present in service, and is 
not causally or etiologically related to the service-connected 
pes planus valgus with calcaneal fat pad syndrome.

5.  A low back disorder was not present in service, and is not 
causally or etiologically related to the service-connected pes 
planus valgus with calcaneal fat pad syndrome.

6 .  Hemorrhoids were not present in service, and are not 
causally or etiologically related to the service-connected pes 
planus valgus with calcaneal fat pad syndrome.


CONCLUSIONS OF LAW

1.  A disability manifested by a bilateral ankle disorder was not 
incurred in or aggravated by military service and is not shown to 
be proximately due to, the result of, or aggravated by his 
service-connected pes planus valgus with calcaneal fat pad 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  A disability manifested by a bilateral shin disorder was not 
incurred in or aggravated by military service and is not shown to 
be proximately due to, the result of, or aggravated by his 
service-connected pes planus valgus with calcaneal fat pad 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

3.  A disability manifested by a bilateral knee disorder was not 
incurred in or aggravated by military service and is not shown to 
be proximately due to, the result of, or aggravated by his 
service-connected pes planus valgus with calcaneal fat pad 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

4.  A disability manifested by a bilateral hip disorder was not 
incurred in or aggravated by military service and is not shown to 
be proximately due to, the result of, or aggravated by his 
service-connected pes planus valgus with calcaneal fat pad 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

5.  A disability manifested by a low back disorder was not 
incurred in or aggravated by military service and is not shown to 
be proximately due to, the result of, or aggravated by his 
service-connected pes planus valgus with calcaneal fat pad 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

6.  A disability manifested by hemorrhoids was not incurred in or 
aggravated by military service and is not shown to be proximately 
due to, the result of, or aggravated by his service-connected pes 
planus valgus with calcaneal fat pad syndrome.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in April 2003, May 2007, February 2008, October 2008, and 
May 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the May 
2007, February 2008, October 2008, and May 2009 letters.  The 
notice requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service connection 
has not been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  Id.  The 
rating activity will determine the baseline and current levels of 
severity under VA's Schedule for Rating Disabilities (38 C.F.R., 
part 4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  Id.             

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran contends that he has bilateral ankle, bilateral shin, 
bilateral knee, bilateral hip, low back, and hemorrhoid disorders 
due to his service-connected pes planus valgus with calcaneal fat 
pad syndrome.  However, in this case, there is no evidence of  
current bilateral ankle, bilateral shin, bilateral knee, 
bilateral hip, low back, or hemorrhoid disorders being present or 
evidence to substantiate any causal relationship between his 
service-connected pes planus valgus with calcaneal fat pad 
syndrome and his claimed bilateral ankle, bilateral shin, 
bilateral knee, bilateral hip, low back, and hemorrhoid 
disorders.  As such, no action is required to establish the 
"baseline level of severity" of his service- connected pes 
planus valgus with calcaneal fat pad syndrome and the provisions 
of 38 C.F.R. § 3.310(b) are not directly relevant to this case.

In an October 1980 service treatment record, the Veteran 
complained of pain in both ankles with left shin splint.  He also 
had flat feet.  He was treated with ace wraps and arch supports 
and returned to duty.  He was instructed to return to the clinic 
as needed.  An April 1981 service treatment record document 
bilateral ankle pains.  On objective examination, the ankles had 
a full range of motion.  There was no weakness or swelling.  His 
feet were noted to collapse inward in standing.  The diagnosis 
was structural collapsing arch.  He was prescribed arch supports 
and instructed to return to the clinic in seven days.

In July 1998, the Veteran was seen by S.C.G., M.D., a private 
physician.  He complained of cramping all over.  On objective 
examination, the bones, joints and extremities were unremarkable.   

A July 2001 VA treatment record documenting treatment for the 
service-connected pes planus valgus with calcaneal fat pad 
syndrome noted that ankle motion was supple and there was no 
swelling or tenderness.  A June 2002 VA treatment record recorded 
the Veteran's chief complaint, reportedly bleeding from internal 
hemorrhoids.  A December 2002 VA treatment record documented 
complaints of pain in his knees and hips.  A September 2005 VA 
treatment record documented the Veteran's complaint of, in 
pertinent part, pain in his lumbosacral area.  Physical 
examination was unremarkable.  However, a January 2006 VA 
treatment record noted the CT of the lumbar spine was 
unremarkable.

During an April 2006 private treatment examination, the Veteran 
related that in 1987, he suffered a heat stroke and was 
hospitalized for one day.  He complained of muscle spasms in the 
lower extremities, his side and his neck.  He described his 
muscles as stiff and that he had Charlie horses.  On objective 
examination, the physician noted a full range of motion and 
strength throughout all joints tested.  There was no cyanosis, 
clubbing, or edema.  The spinal examination was also 
unremarkable.  The examiner noted a past medical history of, in 
pertinent part hemorrhoids and the final diagnoses of his medical 
disorders included a diagnosis of hemorrhoids.  The examiner 
noted the Veteran had full range of motion throughout and did 
have good strength testing.  The examiner did observe that the 
Veteran had mild difficulties with orthopedic maneuvers, mainly 
due to the bilateral foot disability.  

A December 2007 x-ray report of the right knee showed no 
identifiable fracture or dislocation.  There was no identifiable 
bony lesion, joint effusion, or peri- or intraarticular 
calcifications.  A tiny spur was identified on the dorsal aspect 
of the patella superiorly.  The impression was tiny spur of the 
posterior aspect of the patella indicating mild degenerative 
joint disease, otherwise normal study.

In a January 2009 VA orthopedic examination report, the examiner 
noted the claims file and service treatment records had been 
reviewed.  The Veteran reported that his ankle pain began in 
approximately 1982 or 1983, during his military service.  The 
pain began in the lateral aspect of the right ankle and extended 
through to the medial side.  The right ankle was worse than the 
left.  He reported that the severity of his ankle symptoms was 2-
3 on a 10 point scale.  He took hydrocodone at night for the 
pain.  He reported that walking farther than a quarter mile 
caused pain in his ankles and feet.  He also reported that his 
ankles tended to give way (twist into inversion) when he walked 
on uneven surfaces.

The Veteran also complained of bilateral anterior tibial pain 
midway between the ankles and knees in both legs, which onset 
approximately two years ago.  The pain occurred primarily after 
he had been walking a quarter of a mile.  There had been no 
swelling or injury to the shin bone or tibial areas.  The Veteran 
noted a gradual onset of bilateral knee pin, right worse than 
left, beginning in approximately 2002.  He felt the pain beneath 
the knee caps.  He described the pain as a sharp pain with 
walking and noticed an instance of swelling in the right knee on 
one occasion.  Walking up stairs increased the pain.  There was 
no history of locking, giving way, or trauma to the knees.  In 
approximately 2004, the Veteran became aware of bilateral buttock 
pain, greatest when he walked a quarter of a mile.  He had no 
pain when he stood and no difficulty putting his shoes and socks 
on; however, he was aware of the pain after he sat for an hour or 
more.  The Veteran noted midline lumbar pain beginning in 2006.  
The pain was non-radiating and was worse when he walked a 
distance greater than a quarter mile or sat for a prolonged 
period of time.  He also complained of low back pain when he lay 
supine at night.

Objectively, range of motion of both ankles was full and 
complete.  There was no pain with inversion and eversion motion.  
There were no abnormal callosities in the plantar aspects of the 
feet.

With regard to the knees, examination demonstrated normal 
alignment.  There was no tenderness over the tibia or shin bones 
and no swelling of the calf or in the pre-tibial surface.  The 
Veteran was able to squat to 120 degrees with external support; 
however, he complained of pain when going down into a squatting 
position and then standing up.  He reportedly felt pain in the 
anterior knees.  He had full extension and flexion to 135 degrees 
in the knees with no pain.  There was noted slight bilateral 
patellofemoral crepitus and resistance in the extension.  There 
was no soft tissue swelling or joint effusion of either knee.  
Patellar alignment and tracking was normal bilaterally and 
ligament testing showed normal ligament strength on Lachmans 
test, varus and valgus stress, and anterior and posterior drawer 
signs, which were all negative.

With regard to the back, the Veteran was able to walk on the 
heels and toes with good coordination and balance.  Stature was 
erect and there was no scoliosis.  There was no loss of lumbar 
lordosis and no muscle spasm was present.  He had noted pain with 
full flexion, extension and right lateral bend.  Otherwise, he 
had no pain in range of motion testing.  There was no localized 
tenderness to palpation and no surgical scars.  He had normal 
sitting posture.

There was full and unrestricted range of motion of both hips and 
no complaints of pain bilaterally.  The Veteran was able to sit 
up in the supine to sitting position without difficulty and 
without evidence of pain.

X-ray reports of the right and left tibia and both ankles were 
negative.  The spine was normal with normal disc spaces and no x-
ray findings of any significant degenerative arthritis.  X-ray 
reports of the pelvis were negative and showed normal hip joints.

No objective pathology was found in the ankles, shin bones, 
knees, hips, or low back.  In this regard, the examiner explained 
that the knee, ankle, tibia, and hip examinations were normal.  
The examiner noted that the low back examination did elicit 
complaints of pain with slight limitation of motion; however, x-
rays of the spine were negative as was a previous CT scan.  The 
examiner concluded that there were no objective findings to 
suggest any specific diagnosable disorder of the ankles, shin 
bones, knees, hips, or low back.  Thus, there could be no 
relationship to the Veteran's service-connected pes planus (the 
claimed disorders were not related to the pes planus).

In a January 2009 VA anus and rectum examination report, the 
examiner noted the claims file had been reviewed.  The Veteran 
acknowledged that he did not have hemorrhoids during his period 
of service; rather, he claimed the hemorrhoids were related to 
his service-connected flat foot disability.  Following physical 
examination, the diagnosis was no external hemorrhoids noted (the 
examiner repeated that small, uncomplicated, internal hemorrhoids 
could be missed by digital rectal examination).  The examiner 
stated that it was less likely as not that the Veteran's 
hemorrhoids, if present, were caused by flat feet.  In this 
regard, the examiner explained that there was no evidence in the 
medical literature to support a claim of an etiological 
relationship.

Given its review of the record, the Board finds that service 
connection for the claimed bilateral ankle, knee, shin, hip, low 
back and hemorrhoid disorders is simply not warranted.  With 
regard to the Veteran's claimed bilateral knee disorder, the 
Board is aware that a December 2007 private facility x-ray report 
of the right knee showed tiny spur of the posterior aspect of the 
patella indicating mild degenerative joint disease; however, in 
both preceding and subsequent records the Veteran consistently 
complains of knee pain but objective findings showed normal 
knees.  To that end, the Board notes that "pain, alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  In this regard, in the January 2009 VA 
orthopedic examination report, the examiner concluded that there 
were no objective findings to suggest any specific diagnosable 
disorder of the ankles, shin bones, knees, hips, or low back.  
Thus, there were no such disorders related to the service-
connected pes planus.  With regard to the claimed hemorrhoids, 
the examiner, in a January 2009 VA anus and rectum examination 
report, stated that it was less likely as not that the Veteran's 
hemorrhoids, if present, were caused by flat feet.  The examiner 
explained that the medical literature did not support a finding 
of an etiological relationship between the claimed hemorrhoids 
and the service-connected pes planus.

The regulations are clear that service connection is allowed for 
a current disability proximately due to or the result of a 
service-connected disability.  In this case, the evidence of 
record simply fails to show that the Veteran has current 
disabilities manifested by bilateral ankle, knee, shin, hip, low 
back and hemorrhoid disorders proximately due to, the result of, 
or aggravated by his service-connected pes planus valgus with 
calcaneal fat pad syndrome.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. at 448 (1995).  

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that he has 
bilateral ankle, knee, shin, hip, low back and hemorrhoid 
disorders causally or etiologically related to his service-
connected pes planus.  Although he may sincerely believe that he 
has bilateral ankle, knee, shin, hip, low back and hemorrhoid 
disorders proximately due to, the result of, or aggravated by his 
service-connected pes planus, as a lay person, he is not 
competent to render a medical diagnosis or an opinion concerning 
medical causation.  In this regard, it is now well established 
that lay people without medical training, such as the Veteran, 
are not competent to opine on matters requiring medical 
expertise, such as the etiology of bilateral ankle, knee, shin, 
hip, low back and hemorrhoid disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  In this case the competent 
medical evidence finds no evidence of current bilateral ankle, 
knee, shin, hip, low back and hemorrhoid disorders etiologically 
related to his service-connected pes planus.  In the absence of 
such evidence, service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding these issues on appeal because the 
preponderance of the evidence is against his claims.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, these issues on appeal are denied.


ORDER

Service connection for a bilateral ankle disorder, to include as 
secondary to the service-connected pes planus valgus with 
calcaneal fat pad syndrome is denied.

Service connection for a bilateral shin disorder, to include as 
secondary to the service-connected pes planus valgus with 
calcaneal fat pad syndrome is denied.

Service connection a bilateral knee disorder, to include as 
secondary to the service-connected pes planus valgus with 
calcaneal fat pad syndrome is denied.

Service connection for a bilateral hip disorder, to include as 
secondary to the service-connected pes planus valgus with 
calcaneal fat pad syndrome is denied.

Service connection for a low back disorder, to include as 
secondary to the service-connected pes planus valgus with 
calcaneal fat pad syndrome is denied.

Service connection for hemorrhoids, to include as secondary to 
the service-connected pes planus valgus with calcaneal fat pad 
syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


